Case 1:20-cv-00419-JAO-KJM Document 1 Filed 09/15/20 Page 1 of 2      PageID #: 1


                                                                        FILED IN THE
                                                               UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII
                                                                   Sep 15, 2020, 10:22 am
                                                               Michelle Rynne, Clerk of Court
Case 1:20-cv-00419-JAO-KJM Document 1 Filed 09/15/20 Page 2 of 2   PageID #: 2
